DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  
Regarding claim 14, line 24, the applicant recites “a pair ends” this reads awkwardly, it appears it be a grammatical error.  Appropriate correction is required.
Regarding claim 14, lines 26 and 27, the applicant recites “the closed loop having a total circumference”, is this the same total circumference recited in line 25?  Appropriate clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the stop knot" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Dependent claims not directly named are rejected for being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (20080000719) in view of Melton Jr. (4962929).  Jones discloses a main body 10, as best seen in Figure 1, comprising a rope 12, having a first end and a second end, the main body forming an eye loop 16, in the main body, the eye loop being configured to engage the first bridge loop, a friction hitch 28, being positioned on the main body between the stop knot 20, and the eye loop, as best seen in Figure 1, the friction hitch being configured to engage the second bridge loop, the friction hitch comprising a closed loop (via the knot of the friction hitch as seen in fig. 1), the closed loop comprising a single rope being formed into the closed loop, but fails to disclose the main body having a splice therein, the first portion extending through the .
 Melton teaches the utility of a rope having a splice therein to form eye loop 24, as best seen in Figures 6-11, 
    PNG
    media_image1.png
    672
    1021
    media_image1.png
    Greyscale
 the rope comprising a first portion 14, including the first end 28, and a second portion 16, including the second end 26, the first portion 14, extending through the second portion 16, of the rope such that the first end is positioned within the second portion adjacent to the second end, a distance between the first and second ends being less than 2.0 inches, as best seen in Figure 11 (note that the ends of 14 and 16 are at the same point therefore less than 2 inches). 
The use of a spliced rope is used in the art to enhance the sturdiness, comfortability and aesthetics of the equipment component by providing a desired color 
Regarding claim 2 Jones discloses wherein the rope has a length from the first end to the second end between 72.0 inches and 126.0 inches, as recited in paragraph [0018].  
Regarding claims 3 and 12 Jones doesn’t explicitly state that a distance of the eye loop to the second end is between 24.0 inches and 40.0 inches, however, Jones does explain in paragraph [0018] that “those skilled in the art will understand that the length of the strap can be longer or shorter and the width can be wider or narrower and still be within the scope of the present invention” and in combination with the fact that eye 16 can be slid to any distance along the strap/rope 12 included but not limited to 24-40 inches form the second end, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the claimed length as between 24-40 inches in order to provide a specific desired length for many reasons such as but not limited to a particular intended use with a particular size user or object or the like.
Regarding claim 7 Jones in view Melton as advanced above is silent towards the length of the rope. The examiner takes OFFICIAL NOTICE that it would have been obvious to one of ordinary skill in the art to have the single rope of the closed loop 
Regarding claim 8 Jones discloses wherein the closed loop has a total circumference of between 20.0 inches and 30.0 inches, as recited in paragraph [0019].  
Regarding claim 9 Jones discloses wherein the closed loop has a total circumference of between 20.0 inches and 30.0 inches, as recited in paragraph [0019]. 
Regarding claim 13 Jones discloses wherein the closed loop has a total circumference of between 20.0 inches and 30.0 inches, as recited in paragraph [0019].
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (20080000719) in view of Melton Jr. (4962929) in view of Swierski et al. (20070114095).  Jones in view of Melton Jr. fails to disclose a securing member.  Swierski et al. teaches the utility of a securing member 20, being positioned on the main body 10, at a juncture of the first and second ends to retain the first and second ends at a static position relative to each other, as best seen in Figure 2. 
The use of securing member is used in the art to prevent movement of the rope.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the end of the main body of Jones in view of Melton Jr. with a securing member as taught by Swierski et al. so as to prevent movement of the rope/wire.  
.  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (20080000719) in view of Melton Jr. (4962929) in view of Burkinshaw (20150297937). Jones in view of Melton Jr. as advanced above fails to disclose wherein the main body and the friction hitch each are comprised of UHMWPE.  Burkinshaw teaches the utility of the apparatus comprised of UHMWPE, as recited in paragraph [0049].  The use of UHMWPE is used in the art due to its resistance to abrasion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the apparatus of Jones in view of Melton Jr. of UHMWPE as taught by Burkinshaw due to its resistance to abrasion.
Regarding claim 11 Jones in view of Melton Jr. as advanced above fails to disclose wherein the main body is comprised of UHMWPE.  Burkinshaw teaches the utility of the apparatus comprised of UHMWPE, as recited in paragraph [0049].  The use of UHMWPE is used in the art due to its resistance to abrasion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the apparatus of Jones in view of Melton Jr. of UHMWPE as taught by Burkinshaw due to its resistance to abrasion.
Response to Arguments
Applicant's arguments filed 2/4/22 have been fully considered but they are not persuasive. The applicant’s attention is drawn to page 5 of the remarks.  The applicant notes that claim 1 has been amended to include language similar to that of claim 6 and further notes that Claim 1 and its dependent claims are believed to be in condition for .
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2022. 

Allowable Subject Matter
Claim 14 is allowed, with a claim objection to be corrected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CANDACE L BRADFORD/           Examiner, Art Unit 3634                                                                                                                                                                                             
/DANIEL P CAHN/           Supervisory Patent Examiner, Art Unit 3634